Filed 7/12/16 P. v. Williams CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B265502

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. YA091881)
         v.

COLLIN WILLIAMS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Mark S.
Arnold, Judge. Affirmed.


         Joshua Schraer, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Respondent.


                                     _____________________________
       Collin Williams was convicted of one count of felony driving in willful or wanton
disregard for safety of persons or property while fleeing from a pursuing police officer.
(Veh. Code, § 2800.2.) The trial court also found he had violated his probation.1 After
the jury returned a guilty verdict, Williams admitted he had suffered two prior strike
convictions within the meaning of Penal Code sections 667, subdivision (d) and 1170.12,
subdivision (b), as well as a prison prior within the meaning of Penal Code section 667.5,
subdivision (b). The trial court sentenced Williams to a total prison term of 15 years and
4 months. We affirm.
                                           FACTS
       On January 21, 2015, around 2:40 a.m., Los Angeles County Sheriff’s Deputies
Aaron Rivera and Christopher Quinones were on patrol in Los Angeles. They were in a
marked black and white patrol car bearing the Los Angeles County Sheriff’s logo. There
were red and blue lights on top of the vehicle, and a red lamp on the front. Both deputies
were in full uniform. While on patrol, they noticed a white Chevy Impala swerving
between lanes in front of them. The deputies saw what appeared to be two male figures
silhouetted in the front seats of the Impala.
       As the deputies watched, the Impala swerved and nearly hit a few parked cars.
The Impala then swerved into the opposing traffic lanes, crossing double yellow lines.
The car drove through a stop sign without slowing or stopping. The deputies initiated a
traffic stop by activating the patrol car’s red and blue lights. The Impala accelerated; the
deputies followed, traveling at approximately 60 miles per hour. The Impala then ran a
red light. The deputies, driving around 60 or 70 miles per hour, slowed to clear the
intersection. They had activated the patrol car siren. The Impala ran through another
stop sign and another red light without slowing or breaking. The patrol car was traveling
approximately 70 miles per hour; the Impala was gaining distance. The deputies lost
sight of the Impala for five to ten seconds. They then saw that the Impala had gone
through a golf course’s chain link fence and collided with a tree. There was a hole in the

1
       Defendant was convicted of attempted murder in 2013. He received a prison
sentence of 14 years, which was suspended, and placed on a five-year probation.
                                                2
fence, skid marks on the golf course driveway, and smoke coming from the Impala’s
engine. The deputies called for a unit to contain the area.
       The deputies approached the Impala. The driver’s side door was open. The keys
were in the ignition and the car was still running. Deputy Rivera saw footsteps in the
front of the car, each of the same dimension, heading south. A man was in the passenger
seat. He appeared to be injured. After securing medical attention for the passenger, the
deputies and additional law enforcement conducted a search of the golf course, aided by a
helicopter. The helicopter directed the deputies to an individual “hunkered down.” The
deputies found Williams around one mile away from the Impala. He was crouched down
or lying down, appeared to be in pain, and limped when raised to his feet. When placed
in the patrol car, Williams said, “I’m sorry, sir. I ran because I had some warrants.”
Deputies cleared the entire golf course and found no other individuals on the course.
       The jury found Williams guilty of one felony count of Vehicle Code section
2800.2, driving in willful or wanton disregard for safety of persons or property while
fleeing from a pursuing police officer.2 The trial court found defendant had violated his
probation. After being informed of and waiving his rights, defendant admitted suffering
two prior strikes and a prison prior. As to the probation violation, the trial court imposed
a previously suspended 14-year prison sentence. The court further imposed a consecutive
sentence of 16 months in the instant case—one third of the mid-term, doubled pursuant to
the Three Strikes Law. The court dismissed the prison prior pursuant to Penal Code
section 1385. The court awarded Williams 195 days of custody credits and assessed a
$300 victim restitution fine (Pen. Code, § 1202.4, subd. (b)), a $30 criminal conviction
assessment fine (Gov. Code, § 70373), and a $40 court operations fine (Pen. Code,
§ 1465.8, subd. (a)(1)). The court also imposed but stayed a $300 parole revocation fine


2
        Before trial, Williams filed motions pursuant to People v. Marsden (1970) 2
Cal. 3d 118 and Pitchess v. Superior Court (1974) 11 Cal. 3d 531. The Marsden motion
was denied. The Pitchess motion was granted as to Deputy Rivera, for prior complaints
of fabrication of police reports and lying. Upon reviewing the relevant files in camera,
the trial court determined there were no discoverable materials.
                                             3
(Pen. Code, § 1202.45). The court further ordered Williams to pay $2,100 in restitution
to the golf course, supported by an itemized receipt. (Pen. Code, § 1202.4, subd. (f).)
                                      DISCUSSION
       Appellant filed a timely notice of appeal. We appointed appellate defense counsel.
On March 28, 2016, appellant’s appointed counsel filed an opening brief raising no issues
pursuant to People v. Wende (1979) 25 Cal. 3d 436. On the same day, we notified
appellant by letter that he could submit within 30 days any ground of appeal, contention,
or argument which he wished us to consider. Williams asked for an extension of time,
which we granted, however he has not filed a response.3 We have independently
reviewed the record submitted on appeal, and are satisfied that appellant’s appointed
counsel has fulfilled his duty, and that no arguable issues exist. (See People v. Wende,
supra, 25 Cal. 3d 436; People v. Kelly (2006) 40 Cal. 4th 106.)
                                     DISPOSITION
       The judgment is affirmed.


                                                        BIGELOW, P.J.

We concur:

                     FLIER, J.



                     GRIMES, J.




3
       Williams also requested new appellate counsel. On May 13, 2016, we denied the
request.
                                             4